Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano EP 2782116 A1 in view of Moulds US 20170011899 A1.

Regarding Claim(s) 1, Asano teaches: A method of mass spectrometry comprising: 
a) chromatographically separating compounds in an analytical sample and ionising the eluting sample and/or separating precursor ions, so as to provide temporally separated precursor ions; (Asano col. 6 lines 47-56, implicit col. 5 lines 22-26 )
b) mass analyzing each of the separated precursor ions, and/or product ions derived therefrom, with a mass analyser during a plurality of sequential acquisition periods so as to obtain mass spectral data, wherein the value of one or more operational parameter of the spectrometer is varied such that it has different values during the different acquisition periods, and wherein the spectral data obtained for a given ion varies depending on the value of said operational parameter; (Asano col. 6 lines 11-28,56 – col. 7 line 10, [0023])
(Asano [0016],[0023],[0024])
d) interrogating the stored spectral data for at least one of the precursor ions, or the product ions derived therefrom, and determining which of the spectral data for that precursor ion or for at least one of its product ions meets a predetermined criterion, and determining the value of each of said one or more operational parameter that provides this mass spectral data as a target operational parameter value; and (Asano [0016],[0023],[0024])
e) mass analyzing again said at least one of the precursor ions, or product ions derived therefrom, wherein during this analysis the value of said one or more operational parameter is set to its respective target operational parameter value for said at least one precursor ion, or said at least one of its product ions. (Asano [0024])
	Asano does not adequately teach: wherein the mass analyzer is a time of flight mass analyzer
Moulds teaches: wherein the mass analyzer is a time of flight mass analyzer	 (Moulds [0147])
It would have been obvious to one of ordinary skill in art to utilize a time of flight analyzer as taught in Moulds for the analyzer taught in Asano since it is recognized by the prior art that the type of analyzer is interchangeable and within the ordinary skill of the art to choose the desired one. (Moulds [0147]) Further, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Regarding Claim(s) 18, Asano teaches: A method of mass spectrometry comprising: 
(i) mass analysing precursor ions with a mass analyser to obtain precursor ion mass spectral data; (Asano col. 6 lines 11-28,56 – col. 7 line 10, [0023])
(ii) determining from said precursor ion mass spectral data a precursor ion for subsequent analysis; (Asano col. 6 lines 11-28,56 – col. 7 line 10, [0023])
(iii) isolating said precursor ion; (Asano col. 6 lines 11-28,56 – col. 7 line 10, [0023])
(iv) fragmenting or reacting the isolated precursor ion to produce product ions, (Asano col. 6 lines 11-28,56 – col. 7 line 10, [0023])
and mass analyzing the product ions with a mass analyser during a plurality of sequential acquisition periods so as to obtain mass spectral data, wherein the value of one or more operational (Asano col. 6 lines 11-28,56 – col. 7 line 10, [0023])
(v) storing the spectral data obtained in each acquisition period along with its respective value of said one or more operational parameter used in obtaining the data; (Asano [0016],[0023],[0024])
(vi) interrogating the stored spectral data and determining which of the spectral data meets a predetermined criterion, and determining the value of each of said one or more 7 4840-5161-7961, v. 1Attorney Docket No. 8185.0284 operational parameter that provides this mass spectral data as a target operational parameter value; (Asano [0016],[0023],[0024])
and then (vii) fragmenting or reacting said precursor ion and mass analysing the resulting product ions, whilst the value of said one or more operational parameter is set to the target operational parameter value. (Asano [0016],[0023],[0024])
Asano does not adequately teach: wherein the mass analyzer is a time of flight mass analyzer	
Moulds teaches: wherein the mass analyzer is a time of flight mass analyzer	 (Moulds [0147])
It would have been obvious to one of ordinary skill in art to utilize a time of flight analyzer as taught in Moulds for the analyzer taught in Asano since it is recognized by the prior art that the type of analyzer is interchangeable and within the ordinary skill of the art to choose the desired one. (Moulds [0147]) Further, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Regarding Claim(s) 19, Asano teaches: A method of mass spectrometry comprising: 
b) mass analyzing precursor ions, and/or product ions derived therefrom, with a mass analyser during a plurality of sequential acquisition periods so as to obtain mass spectral data, (Asano col. 6 lines 11-28,56 – col. 7 line 10, [0023])
wherein the value of one or more operational parameter of the spectrometer is varied such that it has different values during the different acquisition periods, and wherein the spectral data obtained for a given ion varies depending on the value of said operational parameter; (Asano col. 6 lines 11-28,56 – col. 7 line 10, [0023])
(Asano [0016],[0023],[0024])
d) interrogating the stored spectral data for at least one of the precursor ions, or the product ions derived therefrom, and determining which of the spectral data for that precursor ion or for at least one of its product ions meets a predetermined criterion, and determining the value of each of said one or more operational parameter that provides this mass spectral data as a target operational parameter value; and (Asano [0016],[0023],[0024])
e) mass analyzing again said at least one of the precursor ions, or product ions derived therefrom, wherein during this analysis the value of said one or more operational parameter is set to its respective target operational parameter value for said at least one precursor ion, or said at least one of its product ions. (Asano [0016],[0023],[0024])
Asano does not adequately teach: wherein the mass analyzer is a time of flight mass analyzer	
Moulds teaches: wherein the mass analyzer is a time of flight mass analyzer	 (Moulds [0147])
It would have been obvious to one of ordinary skill in art to utilize a time of flight analyzer as taught in Moulds for the analyzer taught in Asano since it is recognized by the prior art that the type of analyzer is interchangeable and within the ordinary skill of the art to choose the desired one. (Moulds [0147]) Further, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim(s) 2, Asano teaches: wherein the spectral data considered to meet said predetermined criterion is the spectral data for the precursor ion, or for at least one of its product ions, that has the greatest intensity or signal to noise ratio. (Asano [0016],[0023],[0024])

Regarding Claim(s) 3, Asano teaches: wherein the step of chromatographically separating the compounds comprises separating the sample by liquid chromatography; or wherein the step of separating precursor ions comprises separating the precursor ions by ion mobility or mass to charge ratio. (Asano [0013],[0028])

Regarding Claim(s) 4, Asano teaches: wherein the precursor ions are fragmented or reacted prior to step b) of claim 1 and step b) comprises mass analysing the resulting product ions. (Asano [0015],[0023],[0040])

Regarding Claim(s) 5, Asano teaches: wherein step d) comprises interrogating the spectral data for a plurality of product ions of a precursor ion, determining which of the product ions has mass spectral data meeting the predetermined criterion, and determining the value of each of said one or more operational parameter that provides said this mass spectral data as said target value. (Asano [0016],[0023],[0024])

Regarding Claim(s) 6, Asano teaches: wherein said one or more operational parameter comprises the fragmentation or reaction energy or rate with which the precursor ions are fragmented or reacted to produce the product ions; or the length of time that the precursor ions are subjected to fragmentation of reaction conditions with a reactant. (Asano [0013],[0028])

Regarding Claim(s) 7, Asano teaches: wherein the one or more operational parameter is one or more of. a potential difference used to accelerate the ions; a collision energy with which the ions are caused to collide with a gas or surface; a source 4 4840-5161-7961, v. 1Attorney Docket No. 8185.0284 ionisation efficiency or sensitivity or ionisation energy; an operational parameter of an ion mobility filter, such as compensation voltage in a differential ion  (Asano [0013],[0028])

Regarding Claim(s) 8, Asano teaches: comprising using a separator device to perform step a); determining the respective elution times of said at least one precursor ion from said separator device; correlating the target operational parameter related to said at least one precursor ion with its respective elution time; separating said precursor ions in step e) using the, or a, separator device; and controlling the one or more operational parameter during step e) as a function of elution time from the separator so that as said at least one precursor ion elutes from the separator device the operational parameter is at the respective target value for said at least one precursor ion. (Asano [0013],[0026])

Regarding Claim(s) 9, Asano teaches: comprising using a separator device to perform step a); wherein the step of storing the spectral data comprises storing the spectral data along with its respective elution time from the separator. (Asano [0027])

Regarding Claim(s) 10, Asano teaches: wherein storing the spectral data comprises storing the spectral data for the product ions along with their respective precursor ion mass to charge ratio. (Asano [0027])

Regarding Claim(s) 11, Asano teaches: comprising: mass analysing precursor ions to obtain precursor ion mass spectral data; determining from said precursor ion mass spectral data one or more precursor ions for subsequent analysis;  5 4840-5161-7961, v. 1Attorney Docket No. 8185.0284 isolating said one or more precursor ions; fragmenting or reacting said  (Asano [0016],[0023],[0024])

Regarding Claim(s) 12, Asano teaches: wherein said step of isolating is performed by mass filtering precursor ions or mass selectively ejecting precursor ions from an ion trap, so that only said one or more precursor ions is transmitted for said subsequent analysis. (Asano [0016],[0023],[0024])

Regarding Claim(s) 13, Asano teaches: comprising: using a separator device to perform step a); repeatedly alternating between first and second modes as analyte elutes from the separator, wherein in the first mode the precursor ions are subjected to fragmentation or reaction conditions such that a relatively low proportion or no precursor ions dissociate, and in the second mode the precursor ions are subjected to fragmentation or reaction conditions such that a relatively high proportion or all precursor ions dissociate to form product ions; mass analysing ions in the first mode; and performing steps b) to d) on the product ions produced in the second mode. (Asano [0016],[0023],[0024] – Changing between fragmentations energies would naturally accomplish this.)


Regarding Claim(s) 14, Asano teaches: comprising determining the mass to charge ratio and/or elution time of one or more precursor ion of interest from the mass spectral data obtained in the first mode; and determining, from the mass spectral data obtained in the second mode, the target operational parameter value for a product ion of each of said one or more precursor ion of interest. (Asano [0016],[0023],[0024] – Changing between fragmentations energies would naturally accomplish this.)

Regarding Claim(s) 15, Asano teaches: comprising repeating steps a) to d) whilst varying different operational parameters so as to determine target operational parameter values for the different operational parameters; and setting the multiple operational parameters to their respective target operational parameter values in step e). (Asano [0013],[0058])

Regarding Claim(s) 16, Asano teaches: comprising filtering or separating ions by mass to charge ratio or ion mobility prior to step b) so as to transmit a restricted range of mass to charge ratios or ion mobilities to be mass analysed in step b) at any given time. (Asano [0016],[0023],[0024])

Regarding Claim(s) 17, Asano teaches: wherein the value of the operational parameter is varied in step b) within a range; wherein this range is varied with time; wherein said restricted range of mass to charge ratios or ion mobilities is varied with time, optionally in synchronism with the variation of the range of the operational parameter. (Asano [0016],[0023],[0024] – this would be accomplished by changing samples naturally)

Regarding Claim(s) 20, Asano teaches: mass spectrometer configured to perform the method of claim 1. (Asano as described above)



Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881